The opinion of the court was delivered hy
Pitney, Chancellor
The plaintiff sned to recover damages for personal injuries sustained by him while in the employ of the defendant as a car repairer. He was nonsuited at the trial, and brings the resulting judgment to this court for review.
The evidence of the plaintiff tended to show that he was employed hy defendant in its shop at West Hoboken; that in the course of his duties he was called upon to repair an axle bearing upon one of the defendant’s ears; that the car was run upon the appropriate track to a position above a pit arranged for the purpose; that in the pit was a pneumatic jack, intended to enable the workman to raise parts of the cars; that plaintiff descended into the pit and set the jack in position to enable him to raise the magneto block so he might properly place the bearing; and that owing to some irregularity or defect in the supply of compressed air by which the jack was operated, it operated improperly, with the result that one of the plaintiff’s arms was caught between the jack and the car and severely crushed.
The trial judge presiding granted the nonsuit on the ground that ho was unable to discern any reasonable ground upon *552which the jury could properly' find from the evidence that there was negligence on the part of the defendant company. The argument of the learned counsel for the plaintiff in error in this court leaves us in the same state of mind. Counsel does not suggest any tenable theory of negligence, and we are unable to perceive upon what theory the case could properly have been submitted to the jury. It is conceded'that the. jack and all its appliances were, in good .order.
We can surmise that there may have been negligence in the operation of the plant, but if so, the plaintiff failed to adduce evidence fairly tending to prove it, or to fix responsibility for it upon the employer rather than upon a fellow-servant.
The judgment under review should be affirmed.
For affirmance—The Chancellor, Chief Justice,'Garrison, Swayze, TRenchard, Parker, -Bergen, Voorhees, Kalisch, Bogert/Vredenburgh, Vroom, Congdon, White, JJ. 14.
For reversals—None.